MEMORANDUM **
Terrell Demon Tullos appeals from the district court’s judgment and 120-month sentence following his guilty-plea conviction for conspiracy to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(l)(A)(ii).
*655Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Tullos’ counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Tullos did not file a pro se supplemental brief, and the Government did not file an answering brief.
Our independent review of the brief and the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.